UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2011 Item 1. Schedule of Investments. A look at performance Total returns for the period ended November 30, 2011 SEC 30-day Average annual total returns (%) Cumulative total returns (%) SEC 30-day yield (%) with maximum sales charge with maximum sales charge yield (%) unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-11 11-30-11 Class A –0.44 5.12 4.85 –4.21 –0.44 28.33 60.61 3.91 3.85 Class B –1.49 4.97 4.71 –5.02 –1.49 27.42 58.50 3.34 3.28 Class C 2.51 5.29 4.56 –1.09 2.51 29.43 56.15 3.34 3.28 Class I 4.69 6.46 5.76 0.46 4.69 36.73 75.11 4.41 4.38 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-12 for Class A, Class B, Class C and Class I shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Class I Net (%) 0.98 1.73 1.73 0.64 Gross (%) 1.00 1.75 1.75 0.64 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Investment Grade Bond Fund | Semiannual report Without With maximum Start date sales charge sales charge Index Class B 4 11-30-01 $15,850 $15,850 $17,235 Class C 4 11-30-01 15,615 15,615 17,235 Class I 11-30-01 17,511 17,511 17,235 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 For certain types of investors as described in the Fund’s prospectus. 3 12-31-91 is the inception date for the Class A shares. The inception date for Class I shares is 7-28-03. The returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 4 No contingent deferred sales charge is applicable. Semiannual report | Investment Grade Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2011 with the same investment held until November 30, 2011. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $1,002.70 $4.91 Class B 1,000.00 999.00 8.65 Class C 1,000.00 999.00 8.65 Class I 1,000.00 1,004.60 3.06 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Investment Grade Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2011, with the same investment held until November 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-11 on11-30-11 period ended 11-30-11 1 Class A $1,000.00 $1,020.10 $4.95 Class B 1,000.00 1,016.40 8.72 Class C 1,000.00 1,016.40 8.72 Class I 1,000.00 1,022.00 3.08 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratios of 0.98%, 1.73%, 1.73% and 0.61% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Semiannual report | Investment Grade Bond Fund 9 Portfolio summary Portfolio Composition 1 Corporate Bonds 35.3% Municipal Bonds 1.0% U.S. Government Agency 31.6% Convertible Bonds 0.3% U.S. Government 11.5% Foreign Government Obligations 0.1% Collateralized Mortgage Obligations 11.3% Preferred Securities 0.1% Asset-Backed Securities 3.6% Short-Term Investments & Other 3.7% Capital Preferred Securities 1.5% Sector Composition U.S. Government Agency 31.6% Materials 2.4% Financials 18.8% Telecommunication Services 2.3% U.S. Government 11.5% Municipal Bonds 1.0% Collateralized Mortgage Obligations 11.3% Consumer Staples 0.9% Asset-Backed Securities 3.6% Health Care 0.4% Energy 3.5% Information Technology 0.3% Consumer Discretionary 3.4% Foreign Government Obligations 0.1% Industrials 2.7% Short-Term Investments & Other 3.7% Utilities 2.5% Quality Composition U.S. Government Agency 31.6% BBB 26.4% U.S. Government 11.5% BB 3.1% AAA 5.5% B 1.0% AA 4.8% CCC & Below 1.7% A 10.7% Short-Term Investments & Other 3.7% 1 As a percentage of net assets on 11-30-11. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Corporation ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-11 and do not reflect subsequent downgrades or upgrades, if any. 10 Investment Grade Bond Fund | Semiannual report Fund’s investments As of 11-30-11 (unaudited) Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 43.10% (Cost $85,255,484) U.S. Government 11.50% U.S. Treasury Bond 3.750 08-15-41 $3,010,000 3,423,875 Bond 4.375 05-15-40 185,000 232,869 Note 1.000 08-31-16 7,470,000 7,505,019 Note 1.750 05-31-16 2,000,000 2,082,188 Note 2.000 04-30-16 2,105,000 2,216,005 Note 2.000 11-15-21 6,940,000 6,890,115 U.S. Treasury Strips, PO 2.853 11-15-30 1,155,000 641,490 U.S. Government Agency 31.60% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru 4.000 08-01-40 929,420 966,282 30 Yr Pass Thru 5.000 03-01-41 1,654,839 1,803,019 30 Yr Pass Thru 6.500 06-01-37 31,506 34,829 30 Yr Pass Thru 6.500 10-01-37 66,881 73,725 30 Yr Pass Thru 6.500 11-01-37 140,712 155,113 30 Yr Pass Thru 6.500 12-01-37 61,468 67,759 30 Yr Pass Thru 6.500 02-01-38 25,755 28,390 30 Yr Pass Thru 6.500 04-01-39 1,048,456 1,155,759 30 Yr Pass Thru 6.500 04-01-39 1,159,889 1,278,596 Federal National Mortgage Association 15 Yr Pass Thru 4.000 01-01-24 283,984 297,892 15 Yr Pass Thru 4.000 07-01-24 2,021,874 2,120,893 30 Yr Pass Thru 4.000 TBA 2,645,000 2,755,275 30 Yr Pass Thru 4.000 10-01-40 3,644,319 3,813,339 30 Yr Pass Thru 4.000 12-01-40 5,366,954 5,634,318 30 Yr Pass Thru 4.000 09-01-41 7,895,192 8,293,439 30 Yr Pass Thru 4.000 09-01-41 1,996,911 2,090,774 30 Yr Pass Thru 4.000 10-01-41 121,611 127,328 30 Yr Pass Thru 4.000 11-01-41 122,000 127,182 30 Yr Pass Thru 4.500 07-01-41 1,670,771 1,772,237 30 Yr Pass Thru 5.000 11-01-33 1,041,110 1,118,474 30 Yr Pass Thru 5.000 09-01-40 2,678,322 2,876,929 30 Yr Pass Thru 5.000 02-01-41 1,441,310 1,548,638 30 Yr Pass Thru 5.000 03-01-41 2,970,212 3,191,391 30 Yr Pass Thru 5.000 04-01-41 608,231 665,308 30 Yr Pass Thru 5.500 09-01-34 2,190,911 2,384,273 30 Yr Pass Thru 5.500 02-01-36 2,684,712 2,919,977 30 Yr Pass Thru 5.500 12-01-36 3,385,699 3,672,341 30 Yr Pass Thru 5.500 08-01-40 673,877 731,982 30 Yr Pass Thru (P) 5.850 03-01-14 909 961 30 Yr Pass Thru (P) 5.850 06-01-14 5,357 5,665 See notes to financial statements Semiannual report | Investment Grade Bond Fund 11 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru 6.000 02-01-37 $1,379,669 $1,517,306 30 Yr Pass Thru 6.000 05-01-37 1,487,801 1,633,901 30 Yr Pass Thru 6.500 09-01-37 439,435 486,365 30 Yr Pass Thru 6.500 01-01-39 2,666,881 2,955,029 30 Yr Pass Thru 6.500 03-01-39 117,987 130,920 30 Yr Pass Thru 6.500 06-01-39 767,579 851,953 Government National Mortgage Association 15 Yr Pass Thru 7.500 04-15-13 3,299 3,415 30 Yr Pass Thru 4.500 02-15-39 1,638,038 1,780,899 30 Yr Pass Thru 4.500 03-15-39 890,975 968,681 30 Yr Pass Thru 4.500 03-15-39 1,071,251 1,164,679 Corporate Bonds 35.27% (Cost $69,060,918) Consumer Discretionary 3.38% Auto Components 0.13% BorgWarner, Inc. 5.750 11-01-16 $230,000 254,471 Automobiles 0.40% Harley-Davidson Funding Corp. (S) 5.750 12-15-14 115,000 124,274 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 185,000 187,780 Hyundai Capital Services, Inc. (S) 6.000 05-05-15 270,000 290,055 Kia Motors Corp. (S) 3.625 06-14-16 195,000 190,295 Hotels, Restaurants & Leisure 0.15% Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 304,992 Internet & Catalog Retail 0.19% Expedia, Inc. 5.950 08-15-20 385,000 381,618 Media 2.20% CBS Corp. 7.875 07-30-30 560,000 699,240 DIRECTV Holdings LLC 6.350 03-15-40 165,000 179,638 Grupo Televisa SAB 6.625 01-15-40 205,000 221,023 NBC Universal Media LLC 3.650 04-30-15 800,000 838,731 News America, Inc. 6.150 03-01-37 110,000 115,163 News America, Inc. 6.150 02-15-41 365,000 390,750 News America, Inc. 6.400 12-15-35 95,000 102,041 News America, Inc. 9.500 07-15-24 600,000 812,195 Time Warner Cable, Inc. 6.750 07-01-18 330,000 383,429 UBM PLC (S) 5.750 11-03-20 180,000 178,999 Viacom, Inc. 6.125 10-05-17 414,000 478,762 Multiline Retail 0.02% Macy’s Retail Holdings, Inc. 7.875 08-15-36 39,000 40,650 Specialty Retail 0.29% Best Buy Company, Inc. 6.750 07-15-13 550,000 583,449 Consumer Staples 0.85% Food & Staples Retailing 0.43% CVS Caremark Corp. 4.875 09-15-14 450,000 492,888 CVS Caremark Corp. (6.302% to 6-1-12, then 3 month LIBOR + 2.065%) 6.302 06-01-37 360,000 359,100 12 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Food Products 0.28% Bunge Ltd. Finance Corp. 4.100 03-15-16 $220,000 $223,303 Bunge Ltd. Finance Corp. 8.500 06-15-19 285,000 341,785 Tobacco 0.14% Lorillard Tobacco Company 3.500 08-04-16 95,000 95,338 Lorillard Tobacco Company 6.875 05-01-20 175,000 192,493 Energy 3.41% Energy Equipment & Services 0.05% Weatherford International, Inc. 6.800 06-15-37 85,000 92,149 Gas Utilities 0.24% DCP Midstream LLC (S) 9.750 03-15-19 375,000 488,378 Oil, Gas & Consumable Fuels 3.12% Anadarko Petroleum Corp. 5.750 06-15-14 502,000 545,633 Energy Transfer Partners LP 5.950 02-01-15 370,000 401,845 Energy Transfer Partners LP 9.700 03-15-19 315,000 381,208 Enterprise Products Operating LLC 6.500 01-31-19 475,000 545,976 Enterprise Products Operating LLC 6.650 04-15-18 565,000 658,670 Husky Energy, Inc. 5.900 06-15-14 500,000 545,035 Kerr-McGee Corp. 6.950 07-01-24 545,000 644,404 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 138,825 Marathon Petroleum Corp. 6.500 03-01-41 320,000 349,069 NuStar Logistics LP 7.650 04-15-18 305,000 361,500 Spectra Energy Capital LLC 5.668 08-15-14 230,000 252,040 Spectra Energy Capital LLC 6.200 04-15-18 285,000 321,939 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 445,000 444,252 Williams Partners LP 7.250 02-01-17 545,000 640,160 Financials 17.31% Capital Markets 2.51% Credit Suisse AG (3 month LIBOR + 0.690% to 5-15-17, then 3 month LIBOR + 1.690%) (Q) 1.147 05-15-17 580,000 383,421 Credit Suisse AG 5.400 01-14-20 285,000 260,088 Credit Suisse New York 4.375 08-05-20 390,000 376,193 Jefferies Group, Inc. 6.875 04-15-21 530,000 447,850 Jefferies Group, Inc. 8.500 07-15-19 105,000 97,650 Macquarie Bank, Ltd. (S) 6.625 04-07-21 305,000 284,749 Macquarie Group, Ltd. (S) 6.000 01-14-20 225,000 212,831 Morgan Stanley 5.500 07-28-21 395,000 344,346 Morgan Stanley 5.750 01-25-21 85,000 75,898 Morgan Stanley 7.300 05-13-19 315,000 310,032 TD Ameritrade Holding Corp. 4.150 12-01-14 400,000 422,967 The Goldman Sachs Group, Inc. 3.700 08-01-15 400,000 385,830 The Goldman Sachs Group, Inc. 5.250 07-27-21 190,000 175,339 The Goldman Sachs Group, Inc. 6.150 04-01-18 520,000 519,138 The Goldman Sachs Group, Inc. 6.750 10-01-37 805,000 716,163 Commercial Banks 3.35% Abbey National Treasury Services PLC 4.000 04-27-16 430,000 383,600 Banco de Credito del Peru (S) 4.750 03-16-16 205,000 203,176 See notes to financial statements Semiannual report | Investment Grade Bond Fund 13 Maturity Rate (%) date Par value Value Commercial Banks (continued) Barclays Bank PLC 5.140 10-14-20 $205,000 $167,932 Barclays Bank PLC 5.200 07-10-14 650,000 673,160 Barclays Bank PLC (S) 6.050 12-04-17 175,000 155,432 BBVA Bancomer SA (S) 6.500 03-10-21 435,000 424,125 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) (Q)(S) 12.500 09-30-19 157,000 147,556 First Tennessee Bank NA 5.050 01-15-15 245,000 242,106 ICICI Bank, Ltd. (S) 5.750 11-16-20 305,000 282,241 Key Bank NA 5.800 07-01-14 600,000 640,568 Lloyds TSB Bank PLC 6.375 01-21-21 470,000 465,003 National City Bank (P) 0.702 06-07-17 400,000 366,581 Regions Financial Corp. (P) 0.528 06-26-12 170,000 165,264 Regions Financial Corp. 7.750 11-10-14 290,000 293,625 Santander Holdings USA, Inc. 4.625 04-19-16 70,000 66,300 Santander Issuances SA (6.500% to 11-15-14, then 3 month LIBOR + 3.920%) (S) 6.500 08-11-19 300,000 273,000 The Royal Bank of Scotland PLC 4.875 03-16-15 200,000 193,914 Wachovia Bank NA 5.850 02-01-37 235,000 237,990 Wachovia Bank NA 6.600 01-15-38 445,000 485,375 Wachovia Corp. 5.250 08-01-14 500,000 527,756 Wachovia Corp. 5.750 06-15-17 280,000 315,668 Consumer Finance 1.00% American Express Company 7.000 03-19-18 250,000 292,530 Capital One Financial Corp. 6.150 09-01-16 415,000 425,798 Capital One Financial Corp. 6.250 11-15-13 520,000 556,694 Discover Bank 7.000 04-15-20 280,000 286,537 Discover Financial Services 10.250 07-15-19 375,000 443,729 Diversified Financial Services 4.15% Bank of America Corp. 5.650 05-01-18 400,000 351,913 Bank of America Corp. 6.500 08-01-16 200,000 193,252 Bank of America NA 5.300 03-15-17 95,000 83,315 Bank of America NA 6.000 10-15-36 250,000 208,160 Citigroup, Inc. 5.850 12-11-34 340,000 320,631 Citigroup, Inc. 6.125 11-21-17 610,000 634,914 General Electric Capital Corp. (P) 0.937 08-15-36 360,000 268,005 General Electric Capital Corp. 4.375 09-16-20 220,000 217,696 General Electric Capital Corp. 5.300 02-11-21 335,000 342,799 General Electric Capital Corp. 5.625 05-01-18 510,000 557,005 General Electric Capital Corp. 5.875 01-14-38 250,000 246,113 General Electric Capital Corp. 6.000 08-07-19 245,000 271,619 JPMorgan Chase & Company 3.700 01-20-15 175,000 178,487 JPMorgan Chase & Company 5.600 07-15-41 510,000 535,614 JPMorgan Chase & Company 6.000 01-15-18 710,000 779,019 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 390,000 412,530 Merrill Lynch & Company, Inc. 6.220 09-15-26 125,000 100,551 Merrill Lynch & Company, Inc. 6.875 04-25-18 510,000 482,400 Merrill Lynch & Company, Inc. 7.750 05-14-38 410,000 366,330 14 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Diversified Financial Services (continued) Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 $904,000 $1,046,380 The Bear Stearns Companies LLC 7.250 02-01-18 435,000 501,183 USB Realty Corp. (6.091% to 1-15-12, then 3 month LIBOR + 1.147%) (Q)(S) 6.091 01-15-12 300,000 208,500 Insurance 3.24% Aflac, Inc. 6.900 12-17-39 145,000 152,182 Aflac, Inc. 8.500 05-15-19 285,000 343,408 AXA SA (6.379% to 12-14-36, then 3 month LIBOR + 2.256%) (Q)(S) 6.379 02-14-36 280,000 184,800 Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 300,000 294,000 CNA Financial Corp. 5.850 12-15-14 355,000 371,939 CNA Financial Corp. 6.500 08-15-16 165,000 176,822 CNA Financial Corp. 7.250 11-15-23 420,000 448,387 Hartford Financial Services Group, Inc. 6.300 03-15-18 280,000 286,953 Hartford Financial Services Group, Inc. 6.625 03-30-40 155,000 143,517 Liberty Mutual Group, Inc. (S) 5.000 06-01-21 345,000 326,759 Liberty Mutual Group, Inc. (S) 5.750 03-15-14 375,000 386,463 Lincoln National Corp. 8.750 07-01-19 220,000 257,246 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 340,000 277,100 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 585,000 712,350 The Hanover Insurance Group, Inc. 6.375 06-15-21 95,000 100,737 The Travelers Companies, Inc. 3.900 11-01-20 250,000 257,975 Unum Group 7.125 09-30-16 275,000 315,346 UnumProvident Finance Company PLC (S) 6.850 11-15-15 380,000 427,018 W.R. Berkley Corp. 5.600 05-15-15 230,000 246,342 Willis Group Holdings PLC 5.750 03-15-21 410,000 424,867 Willis North America, Inc. 7.000 09-29-19 305,000 337,189 Real Estate Investment Trusts 3.06% BioMed Realty LP 6.125 04-15-20 80,000 82,016 Boston Properties LP 3.700 11-15-18 150,000 149,905 Brandywine Operating Partnership LP 7.500 05-15-15 220,000 240,044 CommonWealth REIT 6.650 01-15-18 330,000 351,205 Dexus Property Group (S) 7.125 10-15-14 360,000 392,180 Duke Realty LP 6.750 03-15-20 455,000 484,275 Duke Realty LP 8.250 08-15-19 295,000 342,889 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 510,000 515,136 HCP, Inc. 6.300 09-15-16 215,000 234,471 Health Care REIT, Inc. 4.950 01-15-21 260,000 243,115 Health Care REIT, Inc. 6.125 04-15-20 420,000 429,465 Health Care REIT, Inc. 6.200 06-01-16 245,000 262,004 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 368,792 Mack-Cali Realty LP 7.750 08-15-19 230,000 271,091 Post Apartment Homes LP 4.750 10-15-17 115,000 115,895 ProLogis LP 6.250 03-15-17 320,000 344,994 ProLogis LP 7.625 08-15-14 200,000 220,231 See notes to financial statements Semiannual report | Investment Grade Bond Fund 15 Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Ventas Realty LP 4.750 06-01-21 $435,000 $417,962 Vornado Realty LP 4.250 04-01-15 440,000 453,229 WEA Finance LLC (S) 6.750 09-02-19 185,000 202,941 Health Care 0.40% Health Care Providers & Services 0.22% Medco Health Solutions, Inc. 7.125 03-15-18 385,000 444,708 Pharmaceuticals 0.18% Hospira, Inc. 6.050 03-30-17 320,000 360,664 Industrials 2.39% Aerospace & Defense 0.57% Embraer Overseas, Ltd. 6.375 01-15-20 340,000 369,750 Lockheed Martin Corp. 3.350 09-15-21 435,000 421,541 Textron, Inc. 5.600 12-01-17 340,000 354,621 Airlines 1.15% Continental Airlines 1997-4 Class A Pass Through Trust 6.900 01-02-18 267,850 274,868 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 116,625 118,515 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 124,946 129,469 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 306,727 315,162 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 105,000 104,475 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 385,734 392,484 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 150,923 156,959 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 270,000 270,000 Northwest Airlines 2002-1 Class G-2 Pass Through Trust 6.264 11-20-21 343,076 336,626 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 192,388 191,426 Building Products 0.30% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 285,000 299,963 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 285,000 299,250 Commercial Services & Supplies 0.11% International Lease Finance Corp. (S) 7.125 09-01-18 220,000 224,400 Industrial Conglomerates 0.11% Odebrecht Finance, Ltd. (S) 6.000 04-05-23 210,000 210,000 Machinery 0.09% Pentair, Inc. 5.000 05-15-21 180,000 189,263 Transportation Infrastructure 0.06% Asciano Finance, Ltd. (S) 4.625 09-23-20 120,000 114,516 16 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Information Technology 0.35% Computers & Peripherals 0.12% Hewlett-Packard Company 4.375 09-15-21 $225,000 229,932 IT Services 0.23% Fiserv, Inc. 6.800 11-20-17 400,000 467,711 Materials 2.36% Chemicals 0.56% Braskem America Finance Company (S) 7.125 07-22-41 200,000 192,500 Braskem Finance, Ltd. (S) 7.000 05-07-20 655,000 687,750 Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 232,738 Metals & Mining 1.10% Alcoa, Inc. 5.400 04-15-21 400,000 380,768 Allegheny Technologies, Inc. 5.950 01-15-21 90,000 94,311 Allegheny Technologies, Inc. 9.375 06-01-19 185,000 231,361 ArcelorMittal 6.750 03-01-41 315,000 268,429 ArcelorMittal 9.850 06-01-19 240,000 260,299 Cliffs Natural Resources, Inc. 6.250 10-01-40 175,000 167,931 Gerdau Trade, Inc. (S) 5.750 01-30-21 240,000 230,400 Teck Resources, Ltd. 6.250 07-15-41 115,000 124,979 Teck Resources, Ltd. 10.750 05-15-19 151,000 185,730 Vale Overseas, Ltd. 6.875 11-10-39 245,000 268,792 Paper & Forest Products 0.70% Georgia-Pacific LLC (S) 5.400 11-01-20 595,000 639,331 International Paper Company 7.950 06-15-18 360,000 428,900 International Paper Company 9.375 05-15-19 255,000 326,372 Telecommunication Services 2.31% Diversified Telecommunication Services 1.92% AT&T, Inc. 5.550 08-15-41 445,000 482,403 BellSouth Corp. 6.550 06-15-34 250,000 289,252 BellSouth Telecommunications, Inc. 6.300 12-15-15 255,282 271,853 CenturyLink, Inc. 6.450 06-15-21 190,000 183,071 CenturyLink, Inc. 7.600 09-15-39 190,000 178,675 Crown Castle Towers LLC (S) 4.883 08-15-20 530,000 545,357 Crown Castle Towers LLC (S) 6.113 01-15-20 250,000 277,721 GTP Acquisition Partners I LLC (S) 4.347 06-15-16 275,000 276,919 GTP Towers Issuer LLC (S) 4.436 02-15-15 305,000 322,781 Telecom Italia Capital SA 4.950 09-30-14 250,000 231,677 Telecom Italia Capital SA 7.200 07-18-36 220,000 173,964 Telecom Italia Capital SA 7.721 06-04-38 155,000 129,186 Telefonica Emisiones SAU 2.582 04-26-13 500,000 484,850 Wireless Telecommunication Services 0.39% America Movil SAB de CV 5.000 03-30-20 455,000 485,909 SBA Tower Trust (S) 5.101 04-15-17 280,000 294,000 Utilities 2.51% Electric Utilities 1.46% Beaver Valley II Funding 9.000 06-01-17 546,000 578,318 Comision Federal de Electricidad (S) 4.875 05-26-21 195,000 198,900 See notes to financial statements Semiannual report | Investment Grade Bond Fund 17 Maturity Rate (%) date Par value Value Electric Utilities (continued) Commonwealth Edison Company 5.800 03-15-18 $330,000 $385,995 Duke Energy Corp. 6.300 02-01-14 500,000 554,137 FPL Energy National Wind LLC (S) 5.608 03-10-24 155,875 160,101 Israel Electric Corp., Ltd. (S) 7.250 01-15-19 400,000 412,016 ITC Holdings Corp. (S) 5.500 01-15-20 285,000 320,015 PNPP II Funding Corp. 9.120 05-30-16 107,000 115,627 W3A Funding Corp. 8.090 01-02-17 201,046 200,596 Independent Power Producers & Energy Traders 0.44% Allegheny Energy Supply Company LLC (S) 5.750 10-15-19 380,000 415,951 Exelon Generation Company LLC 6.250 10-01-39 380,000 451,374 Multi-Utilities 0.61% Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 550,000 528,000 NiSource Finance Corp. 5.400 07-15-14 400,000 433,401 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 255,000 255,000 Convertible Bonds 0.35% (Cost $375,000) Industrials 0.35% Machinery 0.35% Ingersoll-Rand Global Holding Company, Ltd. 4.500 04-15-12 $375,000 699,375 Municipal Bonds 1.00% (Cost $1,802,979) Municipal Bonds 1.00% State of California 7.600 11-01-40 $145,000 173,920 State of Illinois 5.100 06-01-33 175,000 156,459 University of Texas 4.794 08-15-46 1,500,000 1,666,635 Collateralized Mortgage Obligations 11.26% (Cost $24,864,141) Commercial & Residential 9.93% American Tower Trust Series 2007-1A, Class D (S) 5.957 04-15-37 $420,000 446,594 Series 2007-1A, Class C (S) 5.615 04-15-37 450,000 475,503 Banc of America Commercial Mortgage, Inc. Series 2005-4, Class A5A 4.933 07-10-45 1,500,000 1,637,121 Series 2006-2, Class AM (P) 5.956 05-10-45 355,000 365,717 Series 2006-4, Class AM 5.675 07-10-46 355,000 343,189 Series 2006-3, Class A4 (P) 5.889 07-10-44 620,000 670,763 Bear Stearns Alt-A Trust Series 2004-12 1A1 (P) 0.607 01-25-35 456,601 379,914 Bear Stearns Commercial Mortgage Securities, Inc. Series 2006-PW14, Class D (S) 5.412 12-11-38 320,000 137,492 18
